t c summary opinion united_states tax_court jerome padilla and margie padilla petitioners v commissioner of internal revenue respondent docket no 30807-12s filed date jerome padilla and margie padilla pro sese emerald g smith for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioners’ taxable_year after concessions the issue for our consideration is whether the losses from petitioners’ rental real_estate activity may be deducted from nonpassive_income under the provisions of sec_469 background petitioners resided in california when their petition was filed petitioners were employed during and together earned wages totaling dollar_figure they owned five single-family rental properties one of which was in san francisco california and two each of which were in round rock and pflugerville texas respectively on their schedule e supplemental income and loss petitioners reported gross rental income totaling dollar_figure expenses totaling dollar_figure and depreciation totaling dollar_figure all of which resulted in a net_loss of dollar_figure continued court rules_of_practice and procedure petitioners conceded that they are not entitled to deduct dollar_figure of mortgage interest and that they failed to report dollar_figure of qualified_dividend_income on their joint income_tax return petitioners deducted the dollar_figure reported net_loss from their wage and other income respondent in a notice_of_deficiency dated date among other adjustments disallowed dollar_figure of the claimed rental_activity loss deduction because according to respondent the losses were passive_activity_losses jerome padilla petitioner was a finance professional who managed companies’ budgets and financial reporting he purchased a single-family residence during and four additional single-family residences during during when the real_estate market was good petitioner decided to pursue a rental real_estate activity the company petitioner worked for was restructuring and downsizing during and in date petitioner lost his job petitioner worked approximately hours for the company during until his employment was terminated the loss of his job coupled with an overall economic downturn in the real_estate market caused petitioner to spend more time in trying to refinance and in other activity related to his rental properties he also spent time considering alternatives including opening a self-storage business acquiring more single- family homes and opening a wine bar during petitioners’ four rental houses in texas were managed by gaynor property management co llc gaynor gaynor provided complete management of the texas properties and would consult with petitioners regarding any needed repairs or maintenance or other aspects involving the rental_activity if a repair or maintenance was agreed upon gaynor would hire the contractor to do the work petitioner was more involved in the san francisco rental property but also hired a real_estate company to handle the rental_activity and to oversee repairs petitioner prepared a summary document that purported to reflect hours worked in his rental_activity several of the items in the summary related to spent hours researching new business investment opportunities including opening a wine bar and a self-storage facility numerous hours were spent research ing existing property locations which included searching for new real_estate investments near the five rental properties numerous hours were spent considering refinance of existing properties discussion the primary dispute in this case is whether petitioner was engaged for at least hours as a real_estate_professional in his rental real_estate activity respondent contends that petitioners fail to meet the test to be entitled to use losses from a rental real_estate activity against nonpassive_income for the following reasons the 750-hour test was not met because the log included nonrental activity and or investor activity petitioners did not properly elect to treat all rental_activity as one activity and petitioners failed to adequately substantiate the number of hours spent in the activity generally the taxpayer bears the burden of proving entitlement to any deductions claimed see rule a 503_us_79 this burden may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any relevant factual issue and meets other conditions including maintaining required records see sec_7491 petitioners have not established their compliance with sec_7491 accordingly petitioners bear the burden_of_proof see rule a 290_us_111 taxpayers are allowed deductions for certain business and investment_expenses however sec_469 generally disallows any passive_activity_loss passive_activity_losses can be deducted only to the extent of passive_activity gains in a particular tax_year and the remaining passive_activity_losses are suspended and may be carried forward to subsequent tax years sec_469 passive_activity_losses can be deducted from passive_activity gains and ordinary_income when the underlying passive_activity property is disposed of see generally 232_f3d_773 10th cir rev’g 110_tc_46 139_tc_45 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 or to the extent provided in regulations any activity with respect to which expenses are allowable as a deduction under sec_212 sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 an exception to the rule that a rental_activity is per se passive is found in sec_469 which provides that the rental activities of a taxpayer in real_property businesses are not per se passive activities under paragraph but are treated as a business subject_to the material_participation requirements of paragraph see sec_1_469-9 income_tax regs a taxpayer may qualify as a real_estate_professional if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii in the case of a joint_return either spouse must satisfy both requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 for purposes of determining whether a taxpayer is a real_estate_professional a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental property as a single rental real_estate activity sec_469 sec_1 e income_tax regs petitioners did not show that they made an election to treat their five rental properties as a single activity see sec_1_469-9 income_tax regs sec_1_469-5t temporary income_tax regs fed reg date provides guidelines for showing the number of hours spent in an activity as follows the extent of an individual’s participation may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries petitioner presented a log to respondent and the court that purports to reflect a total of hours spent engaged in his rental real_estate activity during a log coupled with petitioner’s testimony would generally suffice to meet the standards in sec_1_469-5t temporary income_tax regs supra to show the number of hours spent in an activity further petitioner spent only hours at his job during the first four months of before he lost that position accordingly if petitioner spent hours as per his log engaged in services during in a rental real_estate activity within the meaning of sec_469 and ii petitioners would be entitled to deduct the losses that respondent disallowed we reviewed petitioner’s log coupled with his testimony to determine whether the activities listed constituted material_participation petitioner spent respondent contends that petitioner spent hours according to his pay slips ultimately whether the number of hours wa sec_676 or is irrelevant to the outcome of this controversy at least hours researching new business investment opportunities including opening a wine bar and a self-storage facility the other categories of monthly activities included_property and rental management representing less than one-half of the hours for each month most of the hours for each month were in the following generic categories research properties near properties already owned refinance research foreclosure research which appears to be considering properties that could be purchased and researching new businesses petitioner hired a management company to manage the four texas properties additionally he hired a real_estate company to find tenants and lease the san francisco property accordingly petitioner had relatively little personal involvement in the operation of the rental real_estate activity that was regular continuous and substantial work done by an individual in the capacity of an investor in an activity is not generally treated as participation in the activity sec_1_469-5t temporary income_tax regs fed reg date most of the items listed in petitioner’s log are more in the nature of work done by an individual in the capacity of an investor for example researching properties near the existing properties and foreclosure research to acquire new properties were investor activities they were not activities involving petitioner in the operation of his existing rental real_estate activity such as finding tenants making or overseeing repairs etc accordingly petitioners’ argument must fail because they have not shown that at least hours were spent involved in the rental real_estate activity as opposed to investor activities we accordingly hold that petitioners have failed to show entitlement to deduct their passive losses from nonpassive_income and or that respondent’s determination was in error to reflect the foregoing and to account for concessions of the parties decision will be entered for respondent
